PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Application of 				:
Rooyakkers					:
Application No.  16/836,690			:	ON PETITION
Filed: March 31, 2020				:	
Attorney Docket No.: 10170.0015USI1C1	:
 
This is a decision on the “Petition under 37 CFR 1.182 to Remove Terminal Disclaimer Filed August 9, 2021” filed on October 29, 2021, requesting removal of the “Terminal Disclaimer to Obviate a Provisional Double Patenting Rejection Over a Pending “Reference” Application” filed on August 9, 2021.

The petition under 37 CFR 1.182, is granted to the extent that the terminal disclaimer filed on October 29, 2021, is disapproved and withdrawn.

A review of the application file history reveals that a “Terminal Disclaimer to Obviate a Provisional Double Patenting Rejection Over a Pending “Reference” was filed on August 9, 2021, disclaiming the terminal part of the statutory term of any patent granted on the subject application which would extend beyond the expiration date of the full statutory term of any patent granted on application 15/381,667.  The terminal disclaimer was approved on August 9, 2020, and made of record. 

On October 29, 2021, the instant petition was filed, Applicant states:

[a]pplicant inadvertently submitted an e-Terminal Disclaimer on August 9, 2021, with the incorrect Application Serial Number 15/381,667. Applicant has now submitted the correct e- Terminal Disclaimer on October 20, 2021, with the correct U.S. Patent Number 9,779,229. The e- Terminal Disclaimer filed on October 20, 2021, is intended to supersede, and thereby replace the e-Terminal Disclaimer submitted on August 9, 2021. Applicant requests the e-Terminal Disclaimer filed August 9, 2021, is removed from this application.

Petition, filed October 29, 2021, p.1.

In a case where the applicant has filed a terminal disclaimer that is approved and made of record and the applicant determines that the terminal disclaimer should be withdrawn, the appropriate relief is requested by a filing a petition under 37 CFR 1.182, requesting that the Office withdraw, 1

Upon consideration of the file record, Examiner Robert Leung has determined that terminal disclaimer filed on August 9, 2021 is not necessary. It is, therefore, appropriate to withdraw the terminal disclaimer filed August 9, 2021.  The petition is granted, accordingly.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222. 

The application file is directed to Technology Center GAU 2494, for further processing.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        





















    
        
            
        
            
    

    
        1 Such is mentioned for informational purposes only and should not be construed as an advisement as to a particular course of action or an assurance that any petition filed under 37 CFR 1.59, under these circumstances would be granted.